Citation Nr: 1042245	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  08-25 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for skin tags.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel




INTRODUCTION

The Veteran served on active duty from July 1975 to July 1995.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina on behalf of the VARO in Roanoke, Virginia.

In March 2010, the Board remanded these matters to the RO/Appeals 
Management Center for additional development.  

The issue of service connection for tinnitus is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  The medical evidence of record shows that the Veteran's 
development of post-service skin tags are not caused by nor 
worsened by her military service, nor
related to the Veteran's skin tags that were removed in service.


CONCLUSION OF LAW

The criteria for service connection for skin tags are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, an April 2007 pre-rating letter provided notice 
to the Veteran of the  evidence and information needed to 
substantiate her claim for service connection for skin tags.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what information 
and evidence would be obtained by VA.  The letter further 
requested that the Veteran submit any additional information or 
evidence in her possession that pertained to her claim.  In 
addition, the April 2007 letter provided the Veteran with 
information regarding disability ratings and effective dates 
consistent with Dingess/Hartman.  The January 2008 RO rating 
decision reflects the initial adjudication of the claim for 
service connection for skin tags.  Hence, the April 2007 letter-
which meets all four of Pelegrini's content of notice 
requirement- also meets the VCAA's timing of notice requirement.
 
Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical records 
and the report of an April 2010 VA skin disease examination.  
Also of record and considered in connection with the appeal are 
various written statements provided by the Veteran. 

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires 
a finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

Service treatment records show that the Veteran had complaints of 
2 mm and 3 mm skin tags on her back, left axilla, and lower 
anterior chest in October 1994 that were diagnosed as 
acrochordon.  The examiner reported that the Veteran's skin tags 
were clipped.  No other complaints pertaining to this skin 
condition was noted in the records.  

Post service private medical records dated from January 1999 to 
August 2003 reflect that the Veteran was diagnosed and treated 
for skin tags and nevi.  

An April 2010 VA skin disease examination report reflects that 
the Veteran reported that she had facial lesions that occurred 
within the last four years.  They were not painful, she had no 
family history of nevi and the Veteran had not had these in the 
past.  The skin symptoms included a 3-mm lesion right lateral 
cheek and 5-mm lesion on the left lower cheek laterally; both 
lesions had appeared in the last four years.  Physical 
examination revealed that on the right neck she had a 1 cm, 
hypopigmented, flat, nonpainful scar that did not exhibit 
depression of the skin or tissue loss.  There was a 1-cm flat, 
hypopigmented nonpainful, nondepressed scar on her lower right 
back near the buttock.  She also had a 3-mm pedunculated soft 
tissue lesion in the brachial plexus area on the right.  She had 
a less than .5-mm left check lesion and a right cheek lesion that 
measured about 3-mm.  On the left axilla, she has a scar that is 
too faint for clear measurement.  Shave skin biopsies were taken 
of the right cheek lesion and the left jaw and both results were 
interdermal nevus.

A dermatology consultation, as part of the VA examination, 
revealed that the Veteran was assessed with probable normal nevi 
versus less likely BCC of right cheek and left jaw and epidermoid 
cysts mid forehead/acrochordons.  The diagnosis was actinic 
keratoses and acrochordons.  

The VA examiner opined that the Veteran's skin tags and nevi that 
occurred during and after her military service were not caused by 
nor worsened by her military service.  According to Color Atlas 
and Synopsis of Clinical Dermatology by Fitzpatrick, Johnson, 
Polano, Suurmond, and Wolff, skin tags are commonly found in the 
middle aged, female more than males with unknown etiology.  They 
report that the condition is often familial and more common in 
obese individuals.  They are very common and can become more 
numerous over time.  They are a type of polyp that occurs at 
intertrigous areas and are only important because of any cosmetic 
disfiguration.  Nevi are the most common acquired new growths in 
Caucasians and most adults have at least 20 nevi.  These lesions, 
commonly called moles, appear in early childhood, reach a maximum 
in adulthood, and there is a gradual involution of the lesions 
with age.  Most disappear by age 60.  These lesions are 
asymptomatic, but should be monitored for malignant changes.  The 
VA examiner also commented that there was very minor superficial 
scarring with a small amount of hyperpigmentation noted on the 
upper back, in the axilla region on the left and lower chest and 
this is the residual claimed by the Veteran as disabling or 
disfiguring.   

After carefully considering the pertinent evidence, the Board 
finds that the preponderance of the evidence weighs against the 
claim.

In this regard, the only medical opinion to address the etiology 
of the Veteran's current skin tags weighs against the claim.  In 
this regard, the April 2010 VA examiner who, after a thorough 
review of the claims file and examination of the Veteran, as well 
as a review of pertinent medical literature concluded that the 
Veteran's skin tags and nevi that occurred during and after her 
military service were not caused by nor worsened by her military 
service.  The Board finds that the April 2010 VA examiners' 
opinions constitute probative evidence on the medical nexus 
question-based as it was on review of the Veteran's documented 
medical history and assertions as well as physical examination. 
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993).  Moreover, neither the 
Veteran nor her representative has presented or identified any 
contrary medical opinion that would, in fact, support the claim 
for service connection. The Board also points out that VA 
adjudicators are not free to ignore or disregard the medical 
conclusions of a VA physician, and are not permitted to 
substitute their own judgment on a medical matter.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. 
App. 66 (1991).

With regard to any scarring that resulted from the removal of the 
skin tags during service, the Board points out that the usual 
effects of medical and surgical treatment in service, having the 
effect of ameliorating disease or other conditions incurred 
before enlistment, will not be considered service connected 
unless the disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1).  Thus, in this case, service connection 
for any residual scarring is not warranted.

The Board has considered the Veteran's assertions.  However, the 
resolution of issues that involve medical knowledge, such as the 
diagnosis of a disability and the determination of medical 
etiology, requires professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the 
Veteran's lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  However, skin tags requires specialized training for 
a determination as to diagnosis and causation, and are therefore 
not susceptible of lay opinions on etiology.

For all the foregoing reasons, the claim for service connection 
for skin tags must be denied. In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the- 
doubt doctrine.  However, as the competent and probative evidence 
does not support the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for skin tags is denied.


REMAND

Unfortunately, the claims file reflects that an additional remand 
of the issue of sc for tinnitus is warranted, even though such 
will further delay a final decision on the claim.

The Board notes that once VA undertakes the effort to provide an 
examination when developing a claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In the April 2010 VA audiology examination report, the VA 
audiologist concluded that the Veteran's recurrent tinnitus was 
of unknown etiology and that the benefits office may refer to a 
different service provider to determine the etiology of the 
Veteran's tinnitus.  This is in keeping with the guidelines in 
VA's Disability Worksheet for VA Audio Examination, revised on 
February17, 2010 which state:

[if] the etiology of tinnitus cannot be 
determined on the basis of available information 
without resorting to speculation, so state.  The 
VBA regional office will then determine whether 
further non-audiological examination is needed, 
based on their review of all evidence of record 
. 

However, there is no indication in the record that the RO made 
that determination, inasmuch as there is no mention of the need 
for/against further non-audiological examination.

Accordingly, this matter is REMANDED for the following actions:

1.  The RO should contact the Veteran obtain 
the names and addresses and approximate 
dates of treatment of all medical care 
providers, VA and non-VA who treated the 
Veteran for tinnitus since her retirement 
from service.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and her representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The Veteran is to be afforded a VA 
audio examination to determine the etiology 
of her claimed tinnitus.  All indicated 
tests and studies are to be performed, and 
a comprehensive social, and occupational 
history are to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.   The examination 
must be conducted following the guidelines 
in VA's Disability Worksheet for VA Audio 
Examination, revised on February17, 2010.  
.

The examiner should opine whether the 
Veteran has tinnitus that is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) related to the 
Veteran's military service.  The examiner 
should set forth all examination findings, 
along with the complete rationale for the 
conclusions reached (and the discussion of 
rationale should specifically include 
comment regarding the likely etiology for 
the Veteran's tinnitus).  If the examiner 
opines that the question cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so (why is the causation unknowable?), 
must be provided.

3.  Thereafter, the RO/AMC should 
readjudicate the claim for service 
connection for tinnitus in light of all 
pertinent evidence and legal authority.  
If the benefit sought on appeal remains 
denied, the Veteran and her representative 
should be provided with a SSOC that 
contains notice of all relevant actions 
taken on the claim.  An appropriate period 
of time should be allowed for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


